UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6417


MARK WAYNE BALLARD,

                Plaintiff - Appellant,

          v.

MARCELLUS BUCHANAN; DON GAST, AUSA Asheville, NC; MARTIN
REIDINGER, US District Court Judge at Bryson City, NC;
TIMOTHY S. WOO, US Probation Officer at Asheville, NC;
DENNIS CHRISP; DANNY E. DAVIS; DENNIS HOWELL, US Magistrate
Judge at Bryson City, NC; FNU LNU, F.B.I Agent is employed
as Indian case agent Asheville, NC; DONALD WOLFE, Bureau of
Indian Affairs Investigator at Asheville NC; FNU LNU, Female
Cherokee Tribal Police Officer at Bryson City, NC; JASON
E.B. SMITH; MARK BUCHANAN; JASON HOWELL, Tribal Police
Officer for Cherokee Indian Police Dept. at Bryson City, NC,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:15-cv-00173-FDW)


Submitted:   July 21, 2016                 Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Wayne Ballard, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Mark    Wayne     Ballard      appeals   the    district       court’s    order

denying the postjudgment motion for miscellaneous relief that

Ballard filed in his 42 U.S.C. § 1983 (2012) action.                     On appeal,

we confine our review to the issues raised in the Appellant’s

brief.    See 4th Cir. R. 34(b).           Because Ballard’s informal brief

does     not    challenge       the     basis   for     the    district         court’s

disposition,      Ballard       has    forfeited      appellate   review        of   the

court’s order.          See Williams v. Giant Food Inc., 370 F.3d 423,

430 n.4 (4th Cir. 2004).               Accordingly, we affirm the district

court’s judgment.          We dispense with oral argument because the

facts    and   legal     contentions      are   adequately     presented        in   the

materials      before    this    court    and   argument      would    not   aid     the

decisional process.



                                                                             AFFIRMED




                                           3